 


114 HR 3177 IH: Simplifying the Application for Student Aid Act
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3177 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2015 
Mr. Heck of Nevada (for himself, Mr. Roe of Tennessee, Mr. Polis, Mr. Pocan, Mr. Kline, Mr. Scott of Virginia, Mr. Walberg, Mr. Messer, Mr. Grothman, Ms. Stefanik, Mrs. Davis of California, Mr. Grijalva, Mr. Sablan, Ms. Bonamici, Mr. Takano, Ms. Clark of Massachusetts, Mr. DeSaulnier, Mr. Royce, Mr. Bucshon, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To simplify the application used for the estimation and determination of financial aid eligibility for postsecondary education. 
 
 
1.Short titleThis Act may be cited as the Simplifying the Application for Student Aid Act. 2.Using data from second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended to read as follows: 
 
(B)Notwithstanding section 478(a) and beginning not later than the second January 1 after the date of enactment of the Simplifying the Application for Student Aid Act, the Secretary shall provide for the use of data from the second preceding tax year to carry out the simplification of applications (including simplification for a subset of applications) used for the estimation and determination of financial aid eligibility. Such simplification shall include the sharing of data between the Internal Revenue Service and the Department, pursuant to the consent of the taxpayer..  